EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric S. Hydorn on March 2, 2021.  Claims filed under AFCP 2.0 on February 18, 2021 have been entered.  
The application has been amended as follows: 

IN THE CLAIMS
In claim 1, at line 19, amend as follows:  “a supporting foot directly connected to the arm”
In claim 16, at line 19, amend as follows:  “a supporting foot directly connected to the arm”
Cancel claim 23.
Allowable Subject Matter
Claims 1-6, 8-14, 16-19, 21-22, and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 16, the closest art of record, Magnani (US 2016/0114637, “Magnani”), and in view of Mimura (JP 2013 151217, “Mimura”), discloses the claim limitations, as described in the previous Office action, but Magnani, alone or in combination with Mimura, does not teach, suggest, or make obvious that the supporting foot is directly connected to the arm, as required by the claims.  Claims 2-6, 8-14, 17-19, and 21-22 are allowed as being dependent from an allowed claim.  Reasons for allowance for claim 24 provided in the previous Office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723